NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



J.W.H.,                            )
                                   )
           Petitioner,             )
                                   )
v.                                 )                       Case No. 2D19-1374
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed September 25, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; Bruce E. Kyle, Judge.

Kathleen A. Smith, Public Defender, and
Nicole Calderone, Assistant Public
Defender, Fort Myers, for Petitioner.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.


              Denied.


SLEET, SALARIO, and BADALAMENTI, JJ., Concur.